Exhibit 10.1

EIGHTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

November 23, 2015

among

ATLAS RESOURCE PARTNERS, L.P.,

as Borrower,

THE LENDERS PARTY HERETO,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

JPMORGAN CHASE BANK, N.A., and

BANK OF AMERICA, N.A.,

as Co-Documentation Agents

WELLS FARGO SECURITIES, LLC,

DEUTSCHE BANK SECURITIES INC., and

CITIBANK GLOBAL MARKETS, INC.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

EIGHTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Eighth Amendment”), dated as of November 23, 2015 (the “Eighth Amendment
Effective Date”), is among ATLAS RESOURCE PARTNERS, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), each of the
undersigned guarantors (the “Guarantors”, and together with the Borrower, the
“Loan Parties”), each of the Lenders that is a signatory hereto, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such
capacity, together with its successors, the “Administrative Agent”).

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of July 31, 2013
(as amended prior to the date hereof, the “Credit Agreement”), pursuant to which
the Lenders have, subject to the terms and conditions set forth therein, made
certain credit available to and on behalf of the Borrower.

B. The Borrower has advised the Administrative Agent and the Lenders that it
does not expect to be able to comply with certain of the financial covenants set
forth in the Credit Agreement and has requested amendments thereto (i) to
suspend the requirement to be in compliance with a maximum ratio of Total Funded
Debt to EBITDA until the last day of the Rolling Period ending on March 31, 2017
and (ii) to replace the requirement to be in compliance with a maximum ratio of
Senior Secured Total Funded Debt to EBITDA with a requirement to be in
compliance with a maximum ratio of First Lien Debt (as defined below) to EBITDA.

C. The parties hereto desire to enter into this Eighth Amendment to (i) amend
the Credit Agreement in certain respects as set forth herein and (ii) reflect
the decrease in the Borrowing Base from $750,000,000 to $700,000,000, in each
case to be effective as of the Eighth Amendment Effective Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Eighth Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Eighth Amendment refer to
the Credit Agreement.

Section 2. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Eighth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be amended in the manner provided in this Section 2
effective as of the Eighth Amendment Effective Date.

 

1



--------------------------------------------------------------------------------

2.1 Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“Eighth Amendment” means that certain Eighth Amendment to Second Amended and
Restated Credit Agreement dated as of November 23, 2015, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.

“Eighth Amendment Effective Date” means November 23, 2015.

“First Lien Debt” means the aggregate amount of secured Debt of the Borrower and
the Restricted Subsidiaries (other than any secured Debt for which the Liens in
respect thereof are junior in priority to the Liens securing the Indebtedness).

“Junior Lien Intercreditor Agreement” means (a) the Intercreditor Agreement
dated as of the Sixth Amendment Effective Date among Borrower, the other Loan
Parties, the Administrative Agent and Wilmington Trust, National Association, as
administrative agent under the Permitted Second Lien Debt Documents, and (b) if
such Permitted Second Lien Debt is refinanced or replaced in accordance with the
terms of such Intercreditor Agreement or if the Permitted Third Lien Debt is
incurred by the Borrower, any successor intercreditor agreement entered into in
connection therewith, which shall be on terms and conditions acceptable to the
Administrative Agent in its sole discretion, in each case as the same may from
time to time be amended, modified, supplemented or restated from time to time.

“Permitted Third Lien Debt” means (a) Debt of the Borrower under the Permitted
Third Lien Debt Documents; provided that (i) such Debt is incurred on or after
the Eighth Amendment Effective Date, (ii) such Debt is secured solely by Liens
on Property upon which there exists first priority (subject to Liens permitted
under Section 9.03 (other than Liens permitted under clause (h) thereof)) Liens
in favor of the Administrative Agent and which are subject to the terms and
conditions of the Junior Lien Intercreditor Agreement, (iii) such Debt is
permitted under the Permitted Second Lien Debt Documents, (iv) such Debt shall
not mature sooner than the date which is 120 days following the Maturity Date at
the time of incurrence, (v) such Debt does not provide for or otherwise require
any amortization of principal prior to scheduled maturity, (vi) after giving
effect to the incurrence thereof, the application of proceeds thereof, and any
automatic reduction of the Borrowing Base pursuant to Section 2.07(f) on account
thereof, (A) the Borrower shall be in pro forma compliance with Section 9.01 and
(B) no Event of Default or Borrowing Base Deficiency shall exist, and (vii) such
Debt is evidenced and governed by documentation containing customary terms and
conditions for similar term loans or notes, as the case may be, of like tenor
and amount and which documentation does not contain any financial covenants or
events of default that are more onerous or restrictive to the Borrower than
those contained in this Agreement, and (b) any third lien Debt incurred to
refinance or replace the Debt referred to in the foregoing clause (a), to the
extent such refinancing or replacement is permitted under the Junior Lien
Intercreditor Agreement.

 

2



--------------------------------------------------------------------------------

“Permitted Third Lien Debt Documents” means, collectively, any loan agreement or
indenture entered into on or subsequent to the Eighth Amendment Effective Date
in connection with the Permitted Third Lien Debt (and any successor loan
agreement or indenture in connection with any refinancing thereof permitted
hereunder and under the Junior Lien Intercreditor Agreement), all guarantees of
Permitted Third Lien Debt, and all other agreements, documents or instruments
executed and delivered by any Loan Party in connection with, or pursuant to, the
incurrence of Permitted Third Lien Debt, as all of such documents are from time
to time amended, supplemented or restated in compliance with this Agreement and
the Junior Lien Intercreditor Agreement.

2.2 Restated Definitions. The definitions of “Applicable Margin”, “Borrowing
Base”, “Commitment”, “EBITDA” and “Loan Documents” contained in Section 1.02 of
the Credit Agreement are hereby amended and restated in their entirety to read
in full as follows:

“Applicable Margin” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below based on Borrowing Base Utilization Percentage on
such day:

 

Borrowing Base

Utilization Percentage

   Eurodollar Loans   ABR Loans   Commitment
Fee Rate

³ 90%

   3.00%   2.00%   0.500%

³ 75% and < 90%

   2.75%   1.75%   0.500%

³ 50% and < 75%

   2.50%   1.50%   0.500%

³ 25% and < 50%

   2.25%   1.25%   0.375%

< 25%

   2.00%   1.00%   0.375%

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of a change in the Borrowing Base Utilization Percentage and
ending on the date immediately preceding the effective date of the next such
change.

“Borrowing Base” means, at any time, an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
between Redetermination Dates pursuant to Section 2.07(f), Section 2.07(g) or
Section 8.12(d). As of the Eighth Amendment Effective Date, the Borrowing Base
shall be $700,000,000.

 

3



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) modified from
time to time pursuant to Section 2.06 and (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b); and
“Commitments” means the aggregate amount of the Commitments of all the Lenders.
The amount representing each Lender’s Commitment shall at any time be the lesser
of (i) such Lender’s Maximum Credit Amount and (ii) such Lender’s Applicable
Percentage of the then effective Borrowing Base. As of the Eighth Amendment
Effective Date, the aggregate Commitments of the Lenders are $700,000,000.

“EBITDA” means, for any period, an amount determined for the Borrower and the
Restricted Subsidiaries determined on a consolidated basis in accordance with
Section 1.05 equal to (a) the sum of (i) Consolidated Net Income for such
period, plus, (ii) without duplication and to the extent deducted from
Consolidated Net Income in such period, (A) interest, income taxes,
depreciation, depletion, amortization, goodwill and other impairment, non-cash
compensation on long-term incentive plans, non-cash losses including non-cash
losses resulting from mark to market accounting of Swap Agreements,
(B) reasonable and customary fees and expenses incurred or paid in connection
with the consummation of the Transactions, the EP Acquisition and other
acquisition transactions not prohibited by the terms of this Agreement or the
other Loan Documents, (C) any net loss from disposed or discontinued operations,
and (D) Restricted Payments made in respect of preferred Equity Interests of the
Borrower permitted under Section 9.04 during such period, plus (iii) to the
extent not included in Consolidated Net Income during such period, any
settlement payments in connection with Swap Agreements received in cash by the
Borrower or any Restricted Subsidiary during any prior period or during such
period, in each case, to the extent such Swap Agreements were originally
scheduled to be settled in such period, plus (iv) to the extent deducted from
Consolidated Net Income during such period, any settlement payments in
connection with Swap Agreements paid in cash by the Borrower or any Restricted
Subsidiary during such period if such Swap Agreements were originally scheduled
to be settled in any future period, minus (b) the sum of (i) to the extent
included in Consolidated Net Income, non-cash gains including non-cash gains
resulting from mark to market accounting of Swap Agreements, plus (ii) to the
extent included in Consolidated Net Income during such period, any settlement
payments in connection with Swap Agreements received in cash by the Borrower or
any Restricted Subsidiary during such period to the extent such Swap Agreements
were originally scheduled to be settled during a future period plus (iii) to the
extent not deducted from Consolidated Net Income during such period, any
settlement payments in connection with Swap Agreements paid in cash by the
Borrower or any Restricted Subsidiary during any prior period or during such
period, in each case, if such Swap Agreements were originally scheduled to be
settled in such period; provided that the Partnership Oil and Gas Margin for any
period shall not exceed 15% of the Consolidated Gross

 

4



--------------------------------------------------------------------------------

Margin for such period (and, if applicable, EBITDA shall be reduced by deducting
any portions of Consolidated Net Income that are attributable to Partnership Oil
and Gas Margin in excess of such percentage).

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the Notes, if any,
the Letter of Credit Agreements, the Letters of Credit, the Security
Instruments, the Intercreditor Agreement, the Junior Lien Intercreditor
Agreement, and any and all other material agreements or instruments now or
hereafter executed and delivered by any Loan Party or any other Person (other
than Swap Agreements or agreements regarding the provision of Bank Products with
the Lenders or any Affiliate of a Lender or participation or similar agreements
between any Lender and any other lender or creditor with respect to any
Indebtedness pursuant to this Agreement) in connection with the Indebtedness,
this Agreement and the transactions contemplated hereby, as such agreements may
be amended, modified, supplemented or restated from time to time.

2.3 Deleted Definitions. Section 1.02 of the Credit Agreement is hereby amended
by deleting the definitions of “Second Lien Intercreditor Agreement”, “Senior
Secured Leverage Ratio”, “Senior Secured Total Funded Debt”, and “Subordinated
Indebtedness” in their entirety therefrom.

2.4 Omnibus Amendment regarding “Second Lien Intercreditor Agreement”. The
Credit Agreement is hereby amended by replacing each reference to “Second Lien
Intercreditor Agreement” contained therein with a reference to “Junior Lien
Intercreditor Agreement”.

2.5 Amendment to Section 2.07(f) of the Credit Agreement. Section 2.07(f) of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

(f) Reduction of Borrowing Base Upon Issuance of Senior Notes, Incurrence of
Incremental Second Lien Term Debt or Incurrence of Permitted Third Lien Debt. In
addition to the other redeterminations of the Borrowing Base provided for
herein, and notwithstanding anything to the contrary contained herein, upon
(i) the issuance of any Senior Notes permitted by Section 9.02(h), (ii) the
incurrence of additional Permitted Second Lien Debt after the Sixth Amendment
Effective Date, or (iii) the incurrence of any Permitted Third Lien Debt, the
Borrowing Base then in effect shall be automatically reduced by an amount equal
to the product of 0.25 multiplied by the stated principal amount of such Senior
Notes (without regard to any initial issue discount), such additional Permitted
Second Lien Debt or such Permitted Third Lien Debt, as applicable, and, in each
case, the Borrowing Base as so reduced shall become the new Borrowing Base
immediately upon the date of such issuance, effective and applicable to the
Borrower, the Administrative Agent, the Issuing Banks, and the Lenders on such
date until the next redetermination or modification of the Borrowing Base
pursuant to this Agreement; provided, that, notwithstanding the

 

5



--------------------------------------------------------------------------------

foregoing to the contrary, the Borrowing Base shall not be reduced with respect
to (x) any such additional Permitted Second Lien Debt incurred during the period
between the Sixth Amendment Effective Date and the date that the Scheduled
Redetermination of the Borrowing Base scheduled for on or about July 1, 2015
becomes effective or (y) the principal amount of any Permitted Second Lien Debt
or Permitted Third Lien Debt that is used to contemporaneously refinance Senior
Notes, Permitted Second Lien Debt or Permitted Third Lien Debt.

2.6 Amendment to Section 8.01(o) of the Credit Agreement. Section 8.01(o) of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

(o) Issuance of Senior Notes and Incurrence of Permitted Third Lien Debt. In the
event the Borrower intends to issue any Senior Notes or incur Permitted Third
Lien Debt, prior written notice of such intended offering or incurrence, the
intended principal amount thereof and the anticipated date of closing and, upon
request of the Administrative Agent, copies of (i) in the case of any Senior
Notes, the preliminary offering memorandum (if any) and the final offering
memorandum (if any), and (ii) in the case of Permitted Third Lien Debt, the
proposed Permitted Third Lien Debt Documents.

2.7 Amendments to Section 8.13 of the Credit Agreement. Clauses (g) and (h) of
Section 8.13 of the Credit Agreement are hereby amended and restated in their
entirety to read in full as follows:

(g) The Borrower agrees that it will not, and will not permit any Guarantor to,
grant a Lien on any Property to secure the Permitted Second Lien Debt or the
Permitted Third Lien Debt without contemporaneously granting to the
Administrative Agent, as security for the Indebtedness, a first priority,
perfected Lien (provided that Excepted Liens of the type described in clauses
(a) to (d) and (f) of the definition thereof may exist, but subject to the
provisos at the end of such definition) on the same Property pursuant to
Security Instruments in form and substance reasonably satisfactory to the
Administrative Agent.

(h) The Borrower will cause any Subsidiary guaranteeing Permitted Second Lien
Debt or Permitted Third Lien Debt that is not guaranteeing the Indebtedness to
contemporaneously become a Guarantor hereunder by executing and delivering a
Joinder Agreement.

2.8 Amendments to Section 9.01 of the Credit Agreement.

(a) Section 9.01(a) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:

(a) Ratio of Total Funded Debt to EBITDA. The Borrower will not permit, as of
the last day of any Rolling Period commencing with the Rolling Period ending
March 31, 2017, the ratio of Total Funded Debt as of such day to EBITDA for the
Rolling Period ending on such day to be greater than (i) as of the last day of
the Rolling Periods ending on March 31, 2017 and June 30, 2017, 5.75 to 1.00,

 

6



--------------------------------------------------------------------------------

(ii) as of the last day of the Rolling Periods ending on September 30, 2017 and
December 31, 2017, 5.50 to 1.00, (iii) as of the last day of the Rolling Period
ending on March 31, 2018, 5.25 to 1.00, and (iv) as of the last day of any
Rolling Period ending thereafter, 5.00 to 1.00.

(b) Section 9.01(c) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:

(c) First Lien Leverage Ratio. The Borrower will not permit, as of the last day
of any Rolling Period commencing with the Rolling Period ending December 31,
2015, the ratio of the total First Lien Debt as of such day to EBITDA for the
Rolling Period ending on such day to be greater than 2.75 to 1.00.

2.9 Amendments to Section 9.02 of the Credit Agreement. Section 9.02 of the
Credit Agreement is hereby amended by inserting a new clause (q) immediately
following clause (p) appearing therein to read in full as follows:

(q) Permitted Third Lien Debt incurred by the Borrower and guarantee obligations
of any Loan Party in respect thereof; provided, that the Permitted Third Lien
Debt and any guarantees in respect thereof are subject to the Junior Lien
Intercreditor Agreement.

2.10 Amendment to Section 9.03 of the Credit Agreement. Section 9.03(h) of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

(h) Liens on Property securing Permitted Second Lien Debt or Permitted Third
Lien Debt, but only to the extent that the Administrative Agent holds first
priority (subject to Liens permitted under Section 9.03 (other than Liens
permitted under this clause (h)) Liens on such Property and such Liens are
subject to the Junior Lien Intercreditor Agreement.

2.11 Amendments to Section 9.04 of the Credit Agreement.

(a) Section 9.04(a)(ii) of the Credit Agreement is hereby amended and restated
in its entirety to read in full as follows:

(ii) the Borrower may make Restricted Payments (including, without limitation,
the declaration and payment of cash distributions) of Available Cash to its
common Equity Interest holders in compliance in all material respects with the
terms of the Borrower’s limited partnership agreement (A) in an amount no
greater than $0.15 per common limited partner unit per year, so long as no
Borrowing Base Deficiency, Default or Event of Default has occurred and is
continuing, or would exist immediately after giving effect to any such payment
and (B) in amounts greater than $0.15 per common limited partner unit per year,
so long as so long as, in the case of this clause (B), (1) no Borrowing Base
Deficiency, Default or Event of Default has occurred and is continuing, or would
exist immediately after giving effect to any such payment, (2) at the time of
and

 

7



--------------------------------------------------------------------------------

immediately after giving effect to any such payment, the Borrowing Base
Utilization Percentage is less than or equal to 85% and (3) the Borrower’s ratio
of Total Funded Debt (as of such date) to EBITDA for the most recent period of
four consecutive fiscal quarters for which financial statements are delivered is
on a pro forma basis after giving effect to any such payment no greater than
5.00 to 1.00; provided that, for purposes of the foregoing clauses (A) and (B),
the annual distribution thresholds shall be subject to, and appropriately and
automatically adjusted for, combinations, unit splits, recapitalizations and
similar transactions occurring after the Eighth Amendment Effective Date.
Notwithstanding anything to the contrary set forth in the foregoing, the
Borrower may make Restricted Payments (including, without limitation, the
declaration and payment of cash distributions) of Available Cash to its
preferred Equity Interest holders so long as no Borrowing Base Deficiency,
Default or Event of Default has occurred and is continuing, or would exist
immediately after giving effect to any such payment.

(b) Section 9.04(b) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
prior to the date that is 120 days after the Maturity Date: (i) call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) any Senior Notes permitted to
be incurred hereunder (other than in connection with a refinancing thereof
permitted under Section 9.02(m) or a refinancing with the proceeds of Permitted
Third Lien Debt); provided that the Borrower may Redeem such Debt with the net
cash proceeds of any sale of Equity Interests of the Borrower (other than
Disqualified Capital Stock) in an amount not to exceed $50,000,000 so long as
such Redemption occurs within 135 days after the Borrower receives such
proceeds, or (ii) amend, modify, waive or otherwise change, consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
Senior Notes or any indenture, agreement, instrument, certificate or other
document relating to the Senior Notes permitted hereunder other than
(x) supplemental indentures to add guarantors if such Person has become a
Guarantor of the Indebtedness and (y) amendments or other modifications that
(1) do not violate the terms of this Agreement or any other Loan Document,
(2) could not reasonably be expected to be materially adverse to the rights,
interests, or privileges of the Administrative Agent or the Lenders or their
ability to enforce the Loan Documents, and (3) could not reasonably be expected
to have a Material Adverse Effect.

(c) Section 9.04(c) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:

(c) The Borrower will not, and will not permit any Restricted Subsidiary to,
prior to the date that is 120 days after the Maturity Date: (i) call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) any Debt

 

8



--------------------------------------------------------------------------------

permitted to be incurred under Section 9.02(o), or (ii) amend, modify, waive or
otherwise change, consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Debt incurred under Section 9.02(o) or
any indenture, agreement, instrument, certificate or other document relating to
such Debt other than amendments or other modifications that (1) do not violate
the terms of this Agreement or any other Loan Document, (2) could not reasonably
be expected to be materially adverse to the rights, interests, or privileges of
the Administrative Agent or the Lenders or their ability to enforce the Loan
Documents, and (3) could not reasonably be expected to have a Material Adverse
Effect.

(d) A new clause (e) is hereby added to Section 9.04 which shall read in full as
follows:

(e) The Borrower will not, and will not permit any Restricted Subsidiary to,
prior to the date that is 120 days after the Maturity Date: (i) call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) any Permitted Third Lien Debt
(other than in connection with a refinancing thereof permitted under the Junior
Lien Intercreditor Agreement); provided that the Borrower may Redeem such
Permitted Third Lien Debt with (A) Equity Interests of the Borrower (other than
Disqualified Capital Stock) or the net cash proceeds of any sale of Equity
Interests of the Borrower (other than Disqualified Capital Stock) so long as
such Redemption occurs within 135 days after the Borrower receives such proceeds
or (B) the net cash proceeds of any issuance by the Borrower of Senior Notes so
long as such Redemption occurs substantially contemporaneously with the
Borrower’s receipt of such proceeds, or (ii) amend, modify, waive or otherwise
change, consent or agree to any amendment, modification, waiver or other change
to, any of the terms of the Permitted Third Lien Debt Documents if such
amendments or other modifications are prohibited under the Junior Lien
Intercreditor Agreement.

2.12 Amendment to Section 9.11 of the Credit Agreement. Clause (A) in the
proviso to Section 9.11(d) of the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:

(A) at least 75% of the consideration received in respect of such sale or other
disposition shall be cash (or, in the case of Swap Agreements, setoffs or
netting), other Oil and Gas Properties, 100% of the Equity Interests in a Person
directly owning (whether in fee or by leasehold) Oil and Gas Properties, Equity
Interests in Designated Partnerships or any combination thereof (provided, that,
notwithstanding the foregoing, for purposes of this clause (A), the Loan Parties
may sell or otherwise dispose of Oil and Gas Properties in any period between
Redeterminations of the Borrowing Base with an aggregate Borrowing Base Value
not to exceed $2,000,000 without regard to the consideration requirements
contained in this clause (A) so long as the consideration for such sales or
other dispositions is fair and reasonable as determined in good faith by the
Borrower),

 

9



--------------------------------------------------------------------------------

2.13 Amendment to Section 12.01 of the Credit Agreement. Section 12.01(i) of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

 

  (i) if to the Borrower, to it at:

Atlas Resource Partners, L.P.

1845 Walnut Street, 10th Floor

Philadelphia, Pennsylvania 19118

Attn: Jeffrey M. Slotterback

Fax: (215) 405-3882

Email: jslotterback@atlasenergy.com

with a copy to:

Paul Hastings LLP

600 Travis Street, 58th Floor

Houston, TX 77002

Attn: James Vallee

 Lindsay Sparks

Fax: (713) 353-3100

Email: jamesvallee@paulhastings.com

 lindsaysparks@paulhastings.com

2.14 Amendments to Security Agreement. The Security Agreement is hereby amended
by (a) deleting each reference to “the Effective Date” contained in Section 4.11
thereof and inserting in its place in each instance a reference to “the Eighth
Amendment Effective Date” and (b) amending and restating Schedule 4.11 thereto
in the form of Schedule 4.11 attached to this Eighth Amendment.

Section 3. Borrowing Base Decrease. Pursuant to Section 2.07 of the Credit
Agreement, the Lenders party hereto hereby decrease the Borrowing Base,
effective as of the Eighth Amendment Effective Date, from $750,000,000 to
$700,000,000. The Borrowing Base shall remain at $700,000,000 until the next
Scheduled Redetermination, Interim Redetermination or other redetermination or
adjustment of the Borrowing Base thereafter, whichever occurs first pursuant to
the Credit Agreement as amended hereby. The Loan Parties, the Administrative
Agent and the Lenders agree that the redetermination of the Borrowing Base
provided for in this Section 3 shall constitute the Scheduled Redetermination of
the Borrowing Base scheduled for on or about November 1, 2015 and shall not be
considered or deemed to be an Interim Redetermination for purposes of
Section 2.07 of the Credit Agreement.

Section 4. Conditions Precedent. The effectiveness of the amendments contained
in Section 2 hereof is subject to the following:

4.1 The Administrative Agent shall have received duly executed counterparts of
this Eighth Amendment from the Loan Parties and the Super Majority Lenders.

 

10



--------------------------------------------------------------------------------

4.2 The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Eighth Amendment Effective Date, including the
amendment fee referred to in Section 4.3 below.

4.3 The Administrative Agent shall have received an amendment fee for the
benefit of the Lenders executing this Eighth Amendment on or prior to the Eighth
Amendment Effective Date in an amount for each such Lender equal to 12.5 basis
points (0.125%) of the amount of such Lender’s Applicable Percentage of the
Borrowing Base as of the Eighth Amendment Effective Date (after giving effect to
Section 3 hereof).

4.4 The Borrower shall have publicly announced that its cash distribution will
be no higher than $0.15 per common limited partner unit per year.

4.5 The conditions set forth in Section 6.02(a)(i) and (ii) of the Credit
Agreement shall be satisfied.

Section 5. Miscellaneous.

5.1 Confirmation and Effect. The provisions of the Credit Agreement (as amended
by this Eighth Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Eighth Amendment, and this
Eighth Amendment shall not constitute a waiver of any provision of the Credit
Agreement or any other Loan Document, except as expressly provided for herein.
Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

5.2 Ratification and Affirmation of Loan Parties. Each of the Loan Parties
hereby expressly (a) acknowledges the terms of this Eighth Amendment,
(b) ratifies and affirms its obligations under the Guaranty Agreement and the
other Loan Documents to which it is a party, (c) acknowledges, renews and
extends its continued liability under the Guaranty Agreement and the other Loan
Documents to which it is a party, (d) agrees that its guarantee under the
Guaranty Agreement and the other Loan Documents to which it is a party remains
in full force and effect with respect to the Indebtedness as amended hereby,
(e) represents and warrants to the Lenders and the Administrative Agent that
each representation and warranty of such Loan Party contained in the Credit
Agreement and the other Loan Documents to which it is a party is true and
correct in all material respects as of the date hereof and after giving effect
to the amendments set forth in Section 2 hereof (other than (x) representations
and warranties that were made as of a specific date, in which case such
representations and warranties were true and correct in all material respects
when made and (y) representations and warranties that are qualified by
materiality or by reference to Material Adverse Effect, in which case such
representations and warranties (as so qualified) shall continue to be true and
correct in all respects), (f) represents and warrants to the Lenders and the
Administrative Agent that the execution, delivery and performance by such Loan
Party of this Eighth Amendment are within such Loan Party’s corporate, limited
partnership or limited liability company powers (as

 

11



--------------------------------------------------------------------------------

applicable), have been duly authorized by all necessary action and that this
Eighth Amendment constitutes the valid and binding obligation of such Loan Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditor’s
rights generally, and (g) represents and warrants to the Lenders and the
Administrative Agent that immediately before and after giving effect to this
Eighth Amendment, no Default, Event of Default or Borrowing Base Deficiency
exists.

5.3 Counterparts. This Eighth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Eighth Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

5.4 No Oral Agreement. THIS WRITTEN EIGHTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

5.5 Governing Law. THIS EIGHTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.6 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Eighth Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent.

5.7 Severability. Any provision of this Eighth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

5.8 Successors and Assigns. This Eighth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

5.9 FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Eighth Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

5.10 Release. EACH OF THE LOAN PARTIES, ON ITS OWN BEHALF AND ON BEHALF OF ITS
PREDECESSORS, SUCCESSORS, LEGAL REPRESENTATIVES AND ASSIGNS (EACH OF THE
FOREGOING, COLLECTIVELY, THE “RELEASING PARTIES”), HEREBY ACKNOWLEDGES AND
STIPULATES THAT AS OF THE DATE

 

12



--------------------------------------------------------------------------------

OF THIS EIGHTH AMENDMENT, NONE OF THE RELEASING PARTIES HAS ANY CLAIMS OR CAUSES
OF ACTION OF ANY KIND WHATSOEVER AGAINST, OR ANY GROUNDS OR CAUSE FOR REDUCTION,
MODIFICATION, SET ASIDE OR SUBORDINATION OF THE INDEBTEDNESS OR ANY LIENS OR
SECURITY INTERESTS OF, THE ADMINISTRATIVE AGENT, THE LENDERS OR ANY OF THEIR
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, OR
REPRESENTATIVES, OR AGAINST ANY OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS OR
ASSIGNS (EACH OF THE FOREGOING, COLLECTIVELY, THE “RELEASED PARTIES”). IN
PARTIAL CONSIDERATION FOR THE AGREEMENT OF THE ADMINISTRATIVE AGENT AND THE
LENDERS PARTY HERETO TO ENTER INTO THIS EIGHTH AMENDMENT, EACH OF THE RELEASING
PARTIES HEREBY UNCONDITIONALLY WAIVES AND FULLY AND FOREVER RELEASES, REMISES,
DISCHARGES AND HOLDS HARMLESS THE RELEASED PARTIES FROM ANY AND ALL CLAIMS,
CAUSES OF ACTION, DEMANDS AND LIABILITIES OF ANY KIND WHATSOEVER, WHETHER DIRECT
OR INDIRECT, FIXED OR CONTINGENT, LIQUIDATED OR UNLIQUIDATED, DISPUTED OR
UNDISPUTED, KNOWN OR UNKNOWN, WHICH ANY OF THE RELEASING PARTIES HAS OR MAY
ACQUIRE IN THE FUTURE RELATING IN ANY WAY TO ANY EVENT, CIRCUMSTANCE, ACTION OR
FAILURE TO ACT AT ANY TIME ON OR PRIOR TO THE EIGHTH AMENDMENT EFFECTIVE DATE,
SUCH WAIVER, RELEASE AND DISCHARGE BEING MADE WITH FULL KNOWLEDGE AND
UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF SUCH WAIVER, RELEASE AND
DISCHARGE, AND AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS OWN CHOOSING WITH
RESPECT THERETO. THIS PARAGRAPH IS IN ADDITION TO ANY OTHER RELEASE OF ANY OF
THE RELEASED PARTIES BY THE RELEASING PARTIES AND SHALL NOT IN ANY WAY LIMIT ANY
OTHER RELEASE, COVENANT NOT TO SUE OR WAIVER BY THE RELEASING PARTIES IN FAVOR
OF THE RELEASED PARTIES.

[Signature pages follow]

 

13



--------------------------------------------------------------------------------

The parties hereto have caused this Eighth Amendment to be duly executed as of
the day and year first above written.

 

BORROWER:   ATLAS RESOURCE PARTNERS, L.P.   By:  

Atlas Energy Group, LLC,

its general partner

    By:  

/s/ Jeffrey M. Slotterback

    Name:   Jeffrey M. Slotterback     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

ATLAS RESOURCE PARTNERS HOLDINGS, LLC, a Delaware limited liability company
ATLAS ENERGY COLORADO, LLC, a Colorado limited liability company ATLAS ENERGY
INDIANA, LLC, an Indiana limited liability company ATLAS ENERGY OHIO, LLC, an
Ohio limited liability company ATLAS ENERGY TENNESSEE, LLC, a Pennsylvania
limited liability company ATLAS NOBLE, LLC, a Delaware limited liability company
ATLAS RESOURCES, LLC, a Pennsylvania limited liability company REI-NY, LLC, a
Delaware limited liability company RESOURCE ENERGY, LLC, a Delaware limited
liability company RESOURCE WELL SERVICES, LLC, a Delaware limited liability
company VIKING RESOURCES, LLC, a Pennsylvania limited liability company ARP
BARNETT, LLC, a Delaware limited liability company ARP OKLAHOMA, LLC, an
Oklahoma limited liability company ARP BARNETT PIPELINE, LLC, a Delaware limited
liability company ATLAS BARNETT, LLC, a Texas limited liability company ARP
PRODUCTION COMPANY, LLC, a Delaware limited liability company ARP MOUNTAINEER
PRODUCTION, LLC, a Delaware limited liability company ARP RANGELY PRODUCTION,
LLC, a Delaware limited liability company ARP EAGLE FORD, LLC, a Texas limited
liability company ATLS PRODUCTION COMPANY, LLC, a Delaware limited liability
company By:  

/s/ Jeffrey M. Slotterback

Name:   Jeffrey M. Slotterback Title:   Chief Financial Officer

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, as Administrative Agent and
an Issuing Bank By:  

/s/ Matthew W. Colemen

  Matthew W. Colemen   Director

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and an Issuing Bank By:  

/s/ Phil Ballard

Name:   Phil Ballard Title:   Vice President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and an Issuing Bank By:  

/s/ Jo Linda Papadakis

Name:   Jo Linda Papadakis Title:   Authorized Officer

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Kenneth Phelan

Name:   Kenneth Phelan Title:   Vice President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH, as a Lender By:  

/s/ Stuart Murray

Name:   Stuart Murray Title:   Managing Director By:  

/s/ Jarrett Price

Name:   Jarrett Price Title:   Director

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., formerly known as Sovereign Bank, N.A., as a Lender By:  

/s/ Aidan Lanigan

Name:   Aidan Lanigan Title:   Senior Vice President By:  

/s/ Puiki Lok

Name:   Puiki Lok Title:   Vice President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Matthew Molero

Name:   Matthew Molero Title:   Senior Vice-President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Benjamin Souh

Name:   Benjamin Souh Title:   Vice President By:  

/s/ Marcus M. Tarkington

Name:   Marcus M. Tarkington Title:   Director

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ John S. Lesikar

Name:   John S. Lesikar Title:   Senior Vice President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director By:  

/s/ Elizabeth Johnson

Name:   Elizabeth Johnson Title:   Director

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Shannon Juhan

Name:   Shannon Juhan Title:   Director

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Evans Swann, Jr.

Name:   Evans Swann, Jr. Title:   Authorized Signatory

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Les Werme

Name:   Les Werme Title:   Director

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Lender By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:  

/s/ Daria Mahoney

Name:   Daria Mohoney Title:   Authorized Signatory By:  

/s/ Richard Antl

Name:   Richard Antl Title:   Authorized Signatory

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Robert Kret

Name:   Robert Kret Title:   AVP

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Alan Dawson

Name:   Alan Dawson Title:   Director

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

WHITNEY BANK, as a Lender By:  

/s/ Liana Tchernysheva

Name:   Liana Tchernysheva Title:   Senior Vice President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jonathan Luchansky

Name:   Jonathan Luchansky Title:   Vice President

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

CIT BANK, N.A., formerly known as OneWest Bank, N.A., as a Lender By:  

/s/ John Feeley

Name:   John Feeley Title:   Director

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.